IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JOHN W. FORREST, as Settlor             NOT FINAL UNTIL TIME EXPIRES TO
and Qualified Beneficiary of the        FILE MOTION FOR REHEARING AND
John W. Forrest Irrevocable Trust       DISPOSITION THEREOF IF FILED
Dated March 6, 2012 and as Settlor
and Qualified Beneficiary of the        CASE NO. 1D15-4897
John W. Forrest Legal Trust Dated
March 6, 2012,

      Petitioner,

v.

DEAN BOLAND, as Trustee of the
John W. Forrest Irrevocable Trust
and John W. Forrest Legal Fund
Trust,

     Respondent.
___________________________/

Opinion filed November 5, 2015.

Petition for Writ of Prohibition -- Original Jurisdiction.

Allison M. Perry of Florida Appeals & Mediations, P.A., Tampa; Patrick M. O'Connor
of the O'Connor Law Firm, Clearwater, for Petitioner.

No appearance for Respondent.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

LEWIS, ROWE, and BILBREY, JJ., CONCUR.